Citation Nr: 0624300	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  98-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for sleep deprivation, 
claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1980 and from December 1991 to May 1992.  He served 
in the Republic of Vietnam from April 1971 to May 1972.  He 
had a period of active duty for training from July 15 to 21, 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In May 2003, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have residuals of a brain injury.

2.  The veteran does not have PTSD.

3.  The veteran does not have arthritis of the hands related 
to service.  

4.  The veteran's pseudofolliculitis barbae is related to 
service.   

5.  The veteran's bilateral knee condition is related to 
service  

6.  The veteran does not have sleep deprivation, claimed as a 
nervous disorder, that is related to service.  


CONCLUSIONS OF LAW

1.  A brain injury, or residuals thereof, was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  

3.  Arthritis of the hands was not incurred in or aggravated 
by the veteran's active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  
  
4.  Pseudofolliculitis barbae is related to service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).
  
5.  The veteran's bilateral knee condition was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2005).

6.  Sleep deprivation, claimed as a nervous disorder, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 
		
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
Board further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  
  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  Reserves includes the Army 
National Guard of the United States. 38 U.S.C.A. § 101(26), 
(27).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				A.  Brain Injury

The veteran's service medical records (SMR's) do show that he 
suffered facial trauma as a result of an automobile accident 
in May 1974, but a June 1974 report of skull X-rays stated 
that there was no significant abnormality.  In fact, the 
SMR's are negative for either treatment for, or a diagnosis 
of, a brain injury.   

As for the post-service medical evidence, a CT scan of the 
head by VA in February 1999 was normal.  

Additionally, the veteran was afforded a VA brain and spinal 
cord examination in May 2005.  It was noted in the 
examination report that the examiner did not have the claims 
folder available for review at the time of the examination.  
The examiner remarked that the veteran mentioned numerous 
head injuries during his time in the service.  The veteran 
also reported that he began having headaches while in 
service.  Upon examination, the veteran's head was 
normocephalic and atraumatic and there was no tenderness to 
percussion of the paranasal sinuses or palpation of the 
temporomandibular joints.  He was alert and oriented.  Visual 
fields were full to confrontation and pupils were equal and 
reactive to light.  "Funduscopic" examination was normal and 
extraocular movements were full.  The veteran's face moved 
symmetrically, the tongue extended in the midline, and the 
palate elevated symmetrically.  Deep tendon reflexes were 
trace to 1+ with downgoing toes.  Motor examination revealed 
5+/5+ strength, cerebellar testing was intact to finger-to-
nose testing, and gait appeared normal.  The impression was 
that the veteran had headaches most consistent with 
"migrainous" type headaches, which the examiner stated did 
seem by history to stem from his multiple head injuries 
during service.  However, the examiner did qualify this by 
reiterating that he did not have the veteran's records 
available to him for review.  The examiner also stated that 
the veteran seemed to have had memory problems, which he 
stated began towards the end of his service.  Though 
indicating that he did not appear to have had any memory 
problems directly after any of the veteran's reported head 
injuries, the examiner noted that, at times, multiple head 
injuries can cause later memory problems.  

In a June 2005 addendum to the May 2005 VA examination report 
the examiner indicated that he reviewed the veteran's records 
and stated, "I cannot find any evidence to substantiate his 
head injuries in the medical record."  He then indicated 
that it was therefore hard to say that his headaches resulted 
from in-service head injuries.  

The preponderance of the evidence is against the veteran's 
claim.  First, it is noted that service connection for 
headaches was granted by an October 2005 rating decision and 
that issue is no longer in appellate status.  Second, the 
examiner who conducted the May 2005 VA examination indicated 
in the June 2005 addendum that he could not find any evidence 
of an in-service head injury.  Indeed, the SMR's are negative 
for a brain injury.  Third, the examiner identified no 
current disability other than headaches, for which, as is 
noted above, the veteran is now service-connected.    

The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the veteran's claim must be denied.  

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					B.  PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, revisions were made to 38 
C.F.R. § 3.304(f).  The most recent amendments became 
effective on March 7, 2002.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. § 
3.304(f).  Therefore, the veteran has not been prejudiced by 
the Board's adjudication of his claim.  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Initially, 
though, the issue before the Board is whether the veteran has 
PTSD.  Because the Board finds, for the reasons discussed 
infra, that the veteran does not suffer from PTSD, the issue 
of whether the veteran participated in combat or was exposed 
to a stressor is not material.  Thus, even if participation 
in combat were to be assumed in this case, in light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, the claim 
still fails.  The veteran's participation in combat is a 
"downstream" issue which will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).   

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993). 

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  However, he has not offered any evidence 
that he is qualified to offer a diagnosis or an etiology for 
a diagnosis.  As a lay person he does not have sufficient 
medical expertise to offer a medical diagnosis or etiology 
for any complaints.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Therefore, the veteran's belief that he 
has PTSD will not be accorded any probative weight.

The relevant medical evidence includes an April 1971 SMR, 
which noted that the veteran admitted to nervousness.  An 
impression of anxiety was listed.  A December 1972 SMR listed 
a provisional diagnosis of rule out personality disorder with 
immaturity or adjustment symptoms.  It was indicated that he 
was referred primarily at his own request after an incident 
in Taiwan involving physical abuse of a local national.  It 
was stated that the veteran was drunk at the time of the 
incident.  It was also noted that there were other incidents 
involving apparent incompatibility with supervisors.  The 
examiner noted the veteran's history and stated that a 
diagnosis of adjustment reaction of adolescence was a 
generous diagnosis "in that personality disorder is evident."  
The examiner said that the veteran was "moderately 
manipulative in attempting to get others to do his work for 
him (psychological work)."   

When the veteran was seen at a VA outpatient clinic in 
January 1997, the diagnostic impression was major depression, 
recurrent.  The veteran reported that he began using alcohol 
and drugs during Vietnam and that his last drug usage was in 
1991.  He reportedly stopped using alcohol in 1994.  When 
initially evaluated in the VA mental health clinic in 
February 1997, it was reported that the veteran had a 20-year 
history of alcohol abuse and that he quit two years 
previously.  He also had a 20-year history of heroin and 
cocaine use, which he also quit two years before.  The 
assessment on Axis I was atypical depression.  Alcohol and 
drug dependence in early remission was diagnosed on Axis II.

A VA psychiatric examination in June 1997 culminated in 
diagnostic impressions of post-traumatic stress disorder and 
dysthymia.  It was indicated in the report that the veteran's 
claims folder was not available for the examiner to review.  

A report of medical history in conjunction with a periodic 
examination in December 1997 indicates that the veteran was 
then on psychotropic medications, including Trazadone.  The 
reported history reflects numerous complaints, including the 
physician's notation that the veteran was taking these 
medications for post-traumatic stress disorder that began in 
1971.  The veteran complained that he had insomnia secondary 
to post-traumatic stress disorder.  He said that he had 
depression, starting in 1997, which was treated with 
psychotropic medications and Klonopin.

A VA examination in April 2000 culminated in a diagnosis on 
Axis I of post-traumatic stress disorder, chronic.  The 
examiner stated that there did seem to be a nexus between the 
stressors the veteran reported and the symptoms of his post- 
traumatic stress disorder.  It was indicated in the 
examination report that the veteran's claims folder had been 
reviewed prior to the examination.  

A July 2005 VA PTSD examination report also noted that the 
veteran's claims folder had been reviewed prior to the 
examination.  It was also noted that the veteran reported 
several stressors during the examination.  The report listed 
an Axis I diagnosis of PTSD, not found.  The examiner 
indicated that he was unable to find a connection between the 
veteran's symptoms and reported stressors.  The examiner also 
stated that he did not find sufficient evidence to warrant a 
diagnosis of bipolar disorder.  In addition, the examiner 
stated that there might be some characteristics of explosive 
personality of an intermittent explosive disorder, but stated 
that he did not have sufficient evidence to warrant that 
diagnosis either.  Finally, the examiner stated "I cannot 
completely rule out the possibility of posttraumatic stress 
disorder, but simply do not have enough evidence from today's 
examination to warrant that diagnosis."  

In reviewing the above evidence of record, it is readily 
apparent that PTSD has been diagnosed on some occasions and 
on other occasions medical providers have determined that he 
does not have PTSD.  Accordingly, the Board must weigh the 
evidence and determine whether there is at least a reasonable 
doubt that the veteran does have PTSD.  In this regard, it is 
found that the latest examination of record, dated July 2005, 
carries the most evidentiary weight.  This is so because the 
examiner went into detail with respect to why he concluded 
that the veteran did not have PTSD.  Furthermore, although 
the April 2000 VA examination report lists a diagnosis of 
PTSD, it is emphasized that the same examiner conducted both 
the April 2000 and July 2005 VA examinations.  Moreover, 
although the June 1997 VA examination report also diagnosed 
PTSD, the examiner there, unlike the examiner who conducted 
both the April 2000 and July 2005 examinations, did not 
review the veteran's claims folder in conjunction with the 
examination.  Therefore, it is concluded that the 
preponderance of the credible evidence is against the 
veteran's claim.  Since a preponderance of the evidence is 
against a finding that the veteran currently has PTSD, the 
benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

C.	Hands						

The veteran has claimed entitlement to service connection for 
arthritis of the hands.  

The veteran's SMR's include a report of X-rays of the first 
digit of the left hand in April 1974; it was stated the X-
rays showed no significant abnormalities.  The veteran was 
also seen in October 1976 for a possible fracture of his 
right ring finger, which was slightly swollen.  X-rays showed 
no fracture, however.  The SMR's are negative for either 
treatment for, or a diagnosis of arthritis of the hands.    

The veteran was referred to the VA rheumatology clinic, where 
in April 2000 he underwent evaluation of his complaints of 
pain involving all of his metacarpophalangeal joints.  He 
said that the problem began five years before as swelling and 
pain in his left 2nd to 4th metacarpophalangeal joints, right 
2nd and 3rd metacarpophalangeal joints, left 2nd and 3rd 
distal interphalangeal joints, and right 2nd and 3rd distal 
interphalangeal joints.  He also complained of knee pain, 
especially on the left, and of back pain since 1974.  An 
examination culminated in an assessment of possible 
inflammatory polyarthritis.  The assessment when seen in the 
rheumatology clinic in June 2000 was patellofemoral 
degenerative joint disease and possible inflammatory 
polyarthritis of the hands improved with Naprosyn.

In an August 2002 letter, Muhammad Shakir, M.D., a private 
internist, stated that he had treated the veteran "for some 
time."  He said that while the veteran was on active duty, he 
participated in high impact sports such as football and 
boxing.  He then stated that, in his medical opinion, and 
based on his history, the veteran's arthritis of the hands 
was "likely due to his participation in high impact sports."

A May 2, 2005 VA examination report noted that the veteran 
reported having developed symptoms in his hands shortly after 
his separation from the National Guard.  He further reported 
having been diagnosed as possibly having arthritis.  
Examination of the hands was stated to reveal some mild 
degenerative changes of the metacarpophalangeal and distal 
interphalangeal joints.  There was no active synovitis and no 
swelling, redness, or tenderness.  The veteran was able to 
make a fist with both hands and range of motion of the 
fingers was normal bilaterally.  It was additionally stated 
that there was no loss in range of motion due to pain, 
weakness, or fatigue with repetition.  The diagnosis was mild 
degenerative arthritis of the hands.  The examiner stated 
that there was no current evidence of an inflammatory 
arthritis.  The examiner stated further, "[t]he symptoms in 
his hands came on after he got out of the service, and in my 
opinion are not related to his period of service."  It is 
noted in the report that the examiner reviewed the veteran's 
claims folder in conjunction with the examination.    

A VA report of X-rays of the hands, also dated May 2, 2005, 
stated that the bones and joints of the hands were normal.  
The impression was "[n]ormal hands."   

The preponderance of the evidence is against the veteran's 
claim for service connection for arthritis of the hands, as 
the most recent medical evidence of record, the May 2005 VA 
report of X-rays of the hands did not reveal arthritis.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  
Concomitantly, arthritis of the hands is not shown to have 
manifested to a degree of 10 percent or more within one year 
of service separation.  Finally, the examiner who conducted 
the May 2005 VA examination stated in the report that it was 
his opinion that the symptoms in the veteran's hands were not 
related to service.  The August 2002 report from Dr. Shakir 
is acknowledged, however, there is no indication that this 
opinion was based upon a review of the veteran's claims 
folder.  Moreover, the probative value of this report is 
further diminished by the fact that the objective medical 
evidence of record does not, in fact, show arthritis of the 
hands.  Accordingly, the veteran's must be denied.          

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

                      			D.  Pseudofolliculitis 
Barbae

This evidence showed that when the veteran was examined for 
service entrance in November 1970, scars were noted on his 
right hand and left knee; no other pertinent complaints or 
findings were noted.  

Under 38 C.F.R. § 3.304(b), a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  

As indicated above, pseudofolliculitis barbae was not noted 
in the veteran's service entrance examination report.  Nor is 
there any objective evidence that such condition existed 
prior to the veteran's active service.  

A review of the veteran's subsequent SMR's reveals diagnoses 
of pseudofolliculitis barbae and numerous shaving profiles.  
			
As for the post-service medical evidence, the veteran was 
afforded a VA skin examination in July 2005.  It was noted in 
the report that the examiner reviewed the veteran's claims 
folder in conjunction with the examination.  Upon examination 
of the beard area revealed approximately four to five days of 
beard growth with erythematous papules, "notedly in the 
lower beard area."  Such was also noted in small amount in 
the occipital scalp.  The examiner's assessment was 
pseudofolliculitis barbae.  The examiner stated, "I believe 
that it is at least as likely as not was greater than 50% 
probability that the [pseudofolliculitis barbae] is 
attributable to his requirement of shaving in the service..."  
The examiner then indicated though that had the veteran 
started shaving at any other time he would have developed 
pseudofolliculitis barbae, as it is not a disease of 
environment but of one's own skin and hair type.  

Nonetheless, the evidence of record does not show that 
pseudofolliculitis barbae existed prior to the veteran's 
service.  It does show that he was diagnosed with 
pseudofolliculitis barbae in service, and, in the opinion of 
the examiner who conducted the July 2005 VA examination 
report, the veteran's pseudofolliculitis barbae is 
attributable to service.  Accordingly, the preponderance of 
the evidence is in favor of the veteran's claim and, 
therefore, the veteran's claim is granted.     

					E.  Knees

The SMR's include an October 1976 report showing a chief 
complaint of having injured the back of his left knee after 
he got tackled playing football.  He reported that it felt as 
though something were pulling at the back of his knee.  In 
January 1978, the veteran was seen at a service clinic for a 
chief complaint of injury of the right knee.  Although he was 
playing basketball, he denied any trauma to the knee and also 
indicated that he had no history of right knee injury.  He 
said that as he walked, he felt a "pop" and a decrease in 
pain.  It was felt that the veteran had a lateral meniscus 
dislocation that had returned to position.  In June 1979, the 
veteran was seen in a service emergency room after his left 
knee started "popping" on the sides and front.  He said that 
he noticed that his knee was swollen.  There was, however, no 
history of injury. Possible chondromalacia was assessed.  The 
plan included continuing to wear a left knee brace.  When 
seen in the clinic five days later for left knee pain, the 
assessment following an examination was questionable 
chondromalacia patella.  In November 1979, the veteran was 
seen for a complaint of pain in the left knee without trauma.  
The assessment was chondromalacia patella.

When seen by Dr. Robert A. Porter, Jr. in May 1998, the 
veteran's complaints included pain, locking and swelling of 
the right knee.  He reportedly related the knee problems to 
an injury that occurred at work on July 22, 1996.  Diagnoses 
included bilateral subluxation of the patellae and lateral 
facet compression syndrome of the right knee.

An MRI of the right knee by VA in 1999 showed severe 
patellofemoral chondromalacia and osteochondral changes.

A December 1999 report from Dr. Porter listed diagnoses of 
lateral facet compression syndrome, right knee, and 
degenerative tear, posterior horn, medial meniscus, both 
knees.  

The assessment when seen in the rheumatology clinic in June 
2000 was patellofemoral degenerative joint disease and 
possible inflammatory polyarthritis improved with Naprosyn.

A January 2000 report from Dr. Porter noted that the veteran 
related the onset of his bilateral knee symptoms to the fact 
that he had a walking route for the Post Office which was 
seven to eight miles in a hilly area; this began in 1996.    

He has had surgery on both knees.  For example, in December 
2001 the veteran underwent a right knee arthroscopy and in 
March 2002 he underwent left knee arthroscopy.   

A June 2003 report from the Department of Labor Office of 
Workers' Compensation Programs notes that the veteran was a 
letter carrier and that he injured his left knee in November 
1995.  A Functional Capacity Evaluation report, received 
September 2003, noted that the veteran had a current 
diagnosis of bilateral knee and foot pain with an onset in 
November 1995.  Additionally, in an Addendum of Statement of 
Accepted Facts, dated November 2002, it was stated that the 
veteran filed an occupation disease claim in June 1997, 
indicating that he was suffering from a re-injury to a pre-
existing bilateral foot condition and a new injuries to his 
knees.  Moreover, in a statement from the veteran's spouse, 
she stated that she observed swelling in the veteran's knees 
and feet on a regular basis and that he developed these 
problems while working for the Post Office.      

Most recently, in the May 2, 2005 VA examination report, it 
was noted that the veteran injured both of his knees in 
service while playing basketball and that he had had pain in 
his knees since that time.  The examiner diagnosed residuals 
of injury to both knees, status post-operative bilateral 
arthroscopic surgery for debridement due to bilateral 
chondromalacia.  The examiner stated that it was as likely as 
not that his bilateral knee disability was related to his 
time in the service.  It was stated in the report that the 
examiner reviewed the claims folder in conjunction with the 
examination report.  

The May 2005 VA examination report does contain a competent 
medical opinion stating that there is a nexus between the 
veteran's bilateral knee disability and his service.  The 
Board acknowledges the evidence suggesting that the veteran's 
bilateral knee condition is related to his occupation as a 
letter carrier.  However, it is explicitly stated in the May 
2005 VA examination report that the examiner reviewed the 
veteran's claims folder, including such negative evidence, in 
conjunction with the examination.  The Board is unable to 
articulate a reason to question the thoroughness of the 
examiner's review of the claims folder.  Finally, there is no 
competent, countervailing medical opinion of record to refute 
the examiner's opinion.  As such, the Board finds that the 
evidence raises a reasonable doubt as to the cause of the 
veteran's currently diagnosed bilateral knee disability.  See 
38 U.S.C.A. § 5107(b).  Accordingly, in view of the evidence 
of record, the Board thus resolves all reasonable doubt in 
the veteran's favor, and finds that service connection for a 
bilateral knee disability is warranted.  
  


				F.  Nervous/Sleep Disorder

The veteran has claimed entitlement to service connection for 
sleep deprivation claimed as a nervous disorder. 

The relevant medical evidence includes an April 1971 SMR, 
which noted that the veteran admitted to nervousness.  An 
impression of anxiety was listed.  The SMR's do also show 
that the veteran was treated for insomnia, for example, a 
December 1972 SMR noted insomnia and listed an impression of 
sleep disturbance.        

Private medical reports dated in March 1989 show that the 
veteran was seen for complaints that included insomnia and 
headaches.  

An August 1993 VA medical report noted that the veteran 
reported problems with sleep.  A November 1995 VA medical 
report stated that the veteran had an abnormal Minnesota 
Multiphasic Personality Inventory (MMPI), which was 
consistent with generalized anxiety disorder with underlying 
passive aggressive personality.  A February 1997 VA Mental 
Health Clinic progress note stated that the veteran presented 
complaining of depression and an inability to control 
anxiety.  Subsequent VA medical records indicate that the 
veteran was being treated for anxiety.     

However, the most recent medical evidence of record, a July 
2005 VA examination report, failed to diagnose either a sleep 
disorder or an anxiety disorder.  It was stated that the 
veteran was not receiving any mental health treatment and was 
not taking any psychotropic medication.  It was noted that, 
upon mental status examination, the veteran did not display 
anxiety or dysphoria.  Nor was it indicated from the 
examination report that the veteran complained of insomnia or 
sleep disturbance of any sort.  The only Axis I diagnosis 
listed was "[P]osttraumatic stress disorder, not found."      

The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the veteran's claim must be denied.  

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, January 2004, June 2004, and 
November 2004 letters informed the veteran of what the 
evidence needed to show in order to establish entitlement to 
an increased evaluation.  The letters also informed the 
veteran of VA's duty to assist him in obtaining evidence for 
his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2004 VCAA notice letter did 
request that the veteran provide VA with any information or 
evidence that VA did not have, but that the veteran thought 
would support his claim.  Additionally, the June 2004 VCAA 
notice letter also requested that the veteran provide VA with 
any additional evidence or information he had pertaining to 
his claim.
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the VCAA 
letters were sent to the veteran the claims were 
readjudicated by the AOJ in the October 2005 supplemental 
statement of the case.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for residuals of a brain injury is denied.

Service connection for PTSD is denied.

Service connection for arthritis of the hands is denied.

Service connection for sleep deprivation, claimed as a 
nervous disorder, is denied.

Service connection for pseudofolliculitis and bilateral knee 
disability is granted.  (Prior to assigning a disability 
evaluation and effective date for the award, the RO should 
provide appropriate notice as required by the Court in the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


